After several continuances the trial of the appellant was set for March 4th. On other occasions his attorney had been present. On the trial, which took place on March 5th, the attorney was not present. Certain witnesses from Vernon, Wilbarger County, had previously been in attendance. On Saturday, March 2nd, the appellant, over the telephone, inquired of the district judge whether his case would be called for trial on March 4th and was informed that it would not be if the witnesses from Vernon who had been in attendance several times were prevented from attending; otherwise it would be called. On Monday, March 4th, the Vernon witnesses appeared; a part of them at least. The appellant was informed by the district judge that the case would be called for trial the following morning. On Monday, March 4th, the appellant's attorney, over the telephone, talked with the district judge and was given in substance the same information as detailed above. It is not shown that any effort was made, either by the appellant or his attorney, to notify the witnesses who were at Vernon to refrain from coming to court. The appellant's attorney remained in Fort Worth, about thirty miles from Cleburne (where the trial took place) during the day of March 4th, and on the evening of that day went to El Paso.
In overruling the motion for new trial the trial court is not deemed to have abused the discretion vested in him by law.
The motion for rehearing is overruled.
Overruled.